Supreme Court of Florida
                                   ____________

                                  No. SC17-1143
                                  ____________

                            HENRY PERRY SIRECI,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 31, 2018]



PER CURIAM.

      We have for review Henry Perry Sireci’s appeal of the circuit court’s order

denying Sireci’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Sireci’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Sireci’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Sireci responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Sireci’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Sireci is not entitled to relief. Sireci

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one. Sireci v. State, 587 So. 2d 450, 451-52 (Fla. 1991). Sireci’s

sentence of death became final in 1992. Sireci v. Florida, 503 U.S. 946 (1992).

Thus, Hurst does not apply retroactively to Sireci’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Sireci’s

motion.

      The Court having carefully considered all arguments raised by Sireci, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.



                                         -2-
An Appeal from the Circuit Court in and for Orange County,
     Wayne C. Wooten, Judge - Case No. 481976CF000532000AOX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Julissa R.
Fontán, Maria E. DeLiberato and Chelsea Shirley, Assistant Capital Collateral
Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Scott A. Browne,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                       -3-